     Case: 1:19-cv-02578-PAB Doc #: 22 Filed: 11/13/20 1 of 3. PageID #: 1434




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO


    Anthony Semple,                                    Case No. 1:19cv2578

                                  Plaintiff,           JUDGE PAMELA A. BARKER
                 -vs-
                                                       Magistrate Judge Carmen Henderson

    Andrew Saul,                                       MEMORANDUM OPINION AND
    Commissioner of Social Security,                   ORDER

                                  Defendant.

         This matter is before the Court upon the Report and Recommendation of Magistrate Judge

Carmen Henderson (Doc. No. 21), recommending that the decision of the Commissioner be affirmed.

No objections have been filed. For the following reasons, the Report and Recommendation is

ADOPTED and the decision of the Commissioner is AFFIRMED.

I.       Background

         On November 5, 2019, Plaintiff Anthony Semple filed a Complaint (Doc. No. 1) challenging

the final decision of the Defendant, Andrew Saul, Commissioner of Social Security

(“Commissioner”), denying his applications for disability benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”). Pursuant to Local Rule 72.2(b), the case was

referred to the Magistrate Judge. 1




1
  This matter was initially referred to Magistrate Judge George Limbert. On July 6, 2020, after Judge Limbert’s
retirement, the matter was referred to Magistrate Judge Carmen Henderson.
 Case: 1:19-cv-02578-PAB Doc #: 22 Filed: 11/13/20 2 of 3. PageID #: 1435




        On October 28, 2020, the Magistrate Judge issued a Report and Recommendation, in which

she found that (1) substantial evidence supports the ALJ’s decision to give little weight to the opinions

of Semple’s treating psychiatrist Samar El Sayegh, M.D., and treating physician Jerry Bell, D.O.; and

(2) the ALJ properly determined that Semple’s bipolar disorder did not meet or medically equal the

requirements of Listing 12.04. (Doc. No. 21.) The Magistrate Judge, therefore, recommends that the

decision of the Commissioner denying Semple’s application for benefits be affirmed.                    (Id.)

Objections to the Report and Recommendation were to be filed within 14 days of service; i.e., by no

later than November 12, 2020. No objections were filed.

II.     Standard of Review

        The applicable standard of review of a Magistrate Judge’s Report and Recommendation

depends upon whether objections were made to that report. When objections are made, the district

court reviews the case de novo. Specifically, Federal Rule of Civil Procedure 72(b) states in pertinent

part:

           The district judge must determine de novo any part of the magistrate judge’s
           disposition that has been properly objected to. The district judge may accept,
           reject, or modify the recommended disposition; receive further evidence; or
           return the matter to the magistrate judge with instruction.

Although the standard of review when no objections are made is not expressly addressed in Rule 72,

the Advisory Committee Notes to that Rule provide that “[w]hen no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” See Fed. R. Civ. P. 72, Advisory Committee Notes. Moreover, in Thomas v. Arn,

474 U.S. 140, 150 (1985), the United States Supreme Court explained that “[i]t does not appear that

Congress intended to require district court review of a magistrate judge’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”

                                                     2
 Case: 1:19-cv-02578-PAB Doc #: 22 Filed: 11/13/20 3 of 3. PageID #: 1436




III.   Analysis and Conclusion

       Here, as stated above, no objections were filed to the Report and Recommendation of

Magistrate Judge Henderson that the decision of the Commissioner be affirmed. This Court has

nonetheless carefully and thoroughly reviewed the Report and Recommendation and agrees with the

findings set forth therein. The Report and Recommendation of Magistrate Judge Henderson is,

therefore, ADOPTED, and the decision of the Commissioner denying Semple’s application for

disability benefits is AFFIRMED.

       IT IS SO ORDERED.



                                                    s/Pamela A. Barker_
Date: November 13, 2020                           PAMELA A. BARKER
                                                  U. S. DISTRICT JUDGE




                                              3
